Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1-10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Okihara et al. (9,623,171). Disclosed is a syringe holding member comprising a base plate portion (30) formed in a substantially rectangular flat plate-shape including a longitudinal side and a lateral side, a plurality of holding tube portions (32) into which syringes are insertable, wherein the holding tube portions protrude from an upper surface of the base plate portion and define cylindrical holes (31a) that penetrate the base plate portion, and a plurality of reinforcement ribs (extending between holding tube portions 32) that protrude from the upper surface of the base plate portion and connect the plurality of holding tube portions to one another, wherein one reinforcement rib extends between a pair of holding tube portions among the plurality of holding tube portions. To provide two parallel reinforcement ribs instead of the one reinforcement rib would be an obvious duplication of the single rib structure. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the St. Regis Paper Co. v. Bemis Co., 193  USPQ 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide duplicate ribs of the single rib of Okihara et al. as claimed, as such a modification would predictably provide an expected duplication of the effects of a single rib.   
As to claim 2, Okihara et al. disclose the holding tube portions regularly arranged at equal intervals on the upper surface of the base plate portion, and two or more of the reinforcement ribs extend between each of a plurality of predetermined pairs of holding tube portions among the plurality of holding tube portions (see Figure 2). 
As to claim 3, Okihara et al. disclose the holding tube portions arranged in a plurality of rows in each of a first direction parallel to the longitudinal side of the base plate portion and a second direction parallel to the lateral side of the base, and at least one row among the plurality of rows is a reinforcement row in which two or more of the reinforcement ribs extend between each of a plurality of predetermined pairs of holding tube portions that are arranged from a first end of the reinforcement row to a second end of the reinforcement row. 
As to claim 4, Okihara et al. disclose a plurality of the reinforcement rows extending parallel to one another is provided.  
	As to claim 5, Okihara et al. disclose the reinforcement row extends in the first direction.
	As to claim 6, Okihara et al. disclose each of the plurality of rows is a reinforcement row.
In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claim 8, the ratio of the openings total area to the total area of the base plate portion is similar to the range defined. Again, such a ratio would be, within a proximity of the claimed range, a matter of size, or choice and degree, and fail to distinguish any new or unexpected result.  
 	As to claim 9, Okihara et al. further disclose the syringe holding member combined with a plurality of syringes (10) each held by one of the plurality of holding tube portions, a container main body (40) comprising a peripheral wall portion including an upper end portion (above 44) and a lower end portion (below 44), a bottom portion (bottom of 40) continuous with the lower end portion, the bottom surrounded by the lower end portion, an opening portion (at 43) surrounded by the upper end portion, a storage space (inside 40) formed by the peripheral wall, a mounting shelf (44) formed in the peripheral wall portion, and a sheet-form sealing member (50) that seals the opening portion and is formed of a material having gas permeability and bacteria impermeability (see column 7, lines 4-24). 
As to claim 10, Okihara et al. further disclose an inner sheet (60) disposed between the sealing member and the plurality of syringes, the inner sheet covering each . 



Claims 1-8 are finally rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (9,468,711). Claims 1-8 are finally rejected under 35 U.S.C. 103 as being unpatentable over Gerner et al. (8,800,800). Claims 1-8 are finally rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (8,118,167). Each discloses a syringe holding member comprising a base plate portion (41; 1; horizontal planar portion of 30; respectively) formed in a substantially rectangular flat plate-shape including a longitudinal side and a lateral side, a plurality of holding tube portions (42; encircling each 3; 6) into which syringes are insertable, wherein the holding tube portions protrude from an upper surface of the base plate portion and define cylindrical holes (43; 3; inside 6) that penetrate the base plate portion, and a plurality of reinforcement ribs (extending between adjacent holding tube portions, see Figure 1; 6, webs between 10 and 11; 7) that protrude from the upper surface of the base plate portion and connect the plurality of holding tube portions to one another, wherein one reinforcement rib extends between a pair of adjacent holding tube portions among the plurality of holding tube portions. To provide two parallel reinforcement ribs instead of the one St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide duplicate ribs of the single rib of any one of Iwase et al., Gerner et al. and Togashi et al. as claimed, as such a modification would predictably provide an expected duplication of the effects of a single rib.   
 	As to claim 2, each discloses the holding tube portions regularly arranged at equal intervals on the upper surface of the base plate portion, and two or more of the reinforcement ribs extend between each of a plurality of predetermined pairs of holding tube portions among the plurality of holding tube portions (see Figure 4A; see Figure 2; see Figure 2b). 
As to claim 3, each discloses the holding tube portions arranged in a plurality of rows in each of a first direction parallel to the longitudinal side of the base plate portion and a second direction parallel to the lateral side of the base, and at least one row among the plurality of rows is a reinforcement row in which two or more of the reinforcement ribs extend between each of a plurality of predetermined pairs of holding tube portions that are arranged from a first end of the reinforcement row to a second end of the reinforcement row. 
As to claim 4, each discloses a plurality of the reinforcement rows extending parallel to one another is provided.  
	As to claim 5, each discloses the reinforcement row extends in the first direction.
	As to claim 6, each discloses each of the plurality of rows is a reinforcement row. 
In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claim 8, the ratio of the openings total area to the total area of the base plate portion is similar to the range defined. Again, such a ratio would be, within a proximity of the claimed range, a matter of size, or choice and degree, and fail to distinguish any new or unexpected result.  

Claims 9 and 10 are finally rejected under 35 U.S.C. 103 as being unpatentable over any one of Iwase et al., Gerner et al. and Togashi et al. further in view of Okihara et al. (9,623,171). As to claim 9, each of Iwase et al., Gerner et al. and Togashi et al. further discloses the syringe holding member combined with a plurality of syringes (10; 18; 40) each held by one of the plurality of holding tube portions, a container main body (50; 20; 10) comprising a peripheral wall portion including an upper end portion (56; upper 20; above 20) and a lower end portion (52; lower 20; below 20), a bottom portion (51; bottom of 20; bottom of 10) continuous with the lower end portion, the bottom surrounded by the lower end portion, an opening portion (at 54; at top flange of 20; at 4) surrounded by the upper end portion, a storage space (inside 50; inside 20; inside 10) formed by the peripheral wall, a mounting shelf (57; receiving and supporting 1; at 2 or .
As to claim 10, Okihara et al. further disclose an inner sheet (60) disposed between the sealing member and the plurality of syringes, the inner sheet covering each of the plurality of syringes and having an outer edge that is smaller than an inner edge of the opening portion of the container main body, wherein the sealing member (50) includes a first region (50a) opposing the inner sheet, and a second region (50b) at which the sealing member and the container main body are joined, the second region being closer to a peripheral edge of the sealing member than the first region, wherein the first region includes a joint region where the sealing member and inner sheet are joined, and a non-joint region where the sealing member and inner sheet are not joined. 

Applicant’s amendments and arguments, filed December 31, 2020, with respect to the rejections of claims 1-10 under 102 have been fully considered and are persuasive. Therefore, the 102 rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the same prior art, but under 103. The mere provision of multiple ribs as opposed a single rib would appear to be an obvious duplication modification of the existing prior art, failing to provide any new or unexpected result by providing multiple ribs. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                             
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG